 19-12346-shl      Doc 289-1      Filed 06/04/20 Entered 06/04/20 12:57:12              Proposed
                                        Order Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P.,                                 :
                                                           : Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x


         ORDER GRANTING APPLICATION FOR ALLOWANCE OF INTERIM
             COMPENSATION AND REIMBURSEMENT OF EXPENSES

       Upon consideration of the Application by Foley Hoag, LLP (“Foley Hoag”) for Allowance

of Interim Compensation and Reimbursement of Expenses (the “Application”) for professional

services rendered and expenses incurred during the period commencing November 1, 2019 through

April 30, 2020; and a hearing having been held before this court to consider the Application on

June 18, 2020; and notice having been given pursuant to Federal Rules of Bankruptcy Procedure

2002(a)(6) and (c)(2); and due consideration having been given to any responses thereto; and

sufficient cause having been shown therefor, it is hereby;

       ORDERED that the Application is granted to the extent set forth in the attached Schedules.

Dated: June ____, 2020
       New York, New York


                                              UNITED STATES BANKRUPTCY JUDGE
                                              Southern District of New York
                                     19-12346-shl           Doc 289-1    Filed 06/04/20 Entered 06/04/20 12:57:12                      Proposed                            SCHEDULE A
                                                                               Order
                                                                          SECOND      Pg FEE
                                                                                 INTERIM 2 ofPERIOD
                                                                                              2
Case No. 19-12346                                                            November 1, 2019 – April 30, 2020
In re Liddle & Robinson, L.L.P.



                                                                                                            (6) Fees to be
                                                          (3) Interim                        (5) Fees to be Paid for Prior                                 (9) Expenses
                                                                                                                                            (8) Interim
                                    (2) Date/ Document        Fees              (4) Fees        Paid for      Period(s)       (7) Total                   to be Paid for
                   (1) Applicant                                                                                                             Expenses
                                   Number of Application Requested on           Allowed       Current Fee (if any) (i.e.,     Fees Paid                    Current Fee
                                                                                                                                            Requested
                                                          Application                            Period       Holdback                                        Period
                                                                                                               Release)

                                   11/1/2019 – 11/30/2019
                     Foley Hoag      Document No. 278         $168,250.50                    $168,250.50                     $168,250.50     $1,415.46       $1,415.46

                                   12/1/2019 – 12/31/2019
                     Foley Hoag      Document No. 279         $173,762.64                    $173,762.64                     $173,762.64       $439.80         $439.80

                                    1/1//2020 – 1/31/2020
                     Foley Hoag      Document No. 280          $13,815.00                     $13,815.00                      $13,815.00       $223.30         $223.30

                                    2/1/2020 – 2/29/2020
                     Foley Hoag
                                     Document No. 281           $2,210.40                       $2,210.40                      $2,210.40          $0.00          $0.00

                                    3/1/2020 – 3/31/2020
                     Foley Hoag
                                     Document No. 282           $8,406.00                       $8,406.00                      $8,406.00       $568.40         $568.40

                                    4/1/2020 - 4/30/2020
                     Foley Hoag
                                     Document No. 286
                                                                $3,727.44                       $3,727.44                      $3,727.44     $1,975.10       $1,975.10
                                                               $370,171.98                    $370,171.98                     $370,171.98    $4,622.06       $4,622.06




                                                        DATE ON WHICH ORDER WAS SIGNED: ________________                                                   INITIALS: _____USBJ
